Case 9:20-cv-81880-AMC Document 60-1 Entered on FLSD Docket 04/07/2021 Page 1 of 3




                               EXHIBIT 1
Case 9:20-cv-81880-AMC Document 60-1 Entered on FLSD Docket 04/07/2021 Page 2 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 9:20-CIV-81880-CANNON

   CITY OF NEW YORK,                                          Case No. 9:20-cv-81880-CANNON
                                                              CONSOLIDATED
          Plaintiff,

   v.

   GLOBAL MEDICAL SUPPLY GROUP
   LLC; TYLER GELB; VICTORIA CONLEN;
   FREDERICK LEVY; and NATIONS FAST
   TAX & ACCOUNTING 2, INC.,

          Defendants.
                                               /

   GLOBAL MEDICAL SUPPLY GROUP,                               Case No. 9:20-cv-81997-AMC
   LLC,                                                       CONSOLIDATED

          Plaintiff,

   v.

   CITY OF NEW YORK and THE NYC
   DEPARTMENT OF CITYWIDE
   ADMINISTRATIVE SERVICES,

          Defendants.
                                               /


                       [PROPOSED] CONSENT JUDGMENT AND ORDER

          WHEREAS, the City of New York (“NYC”) filed its operative complaint against Global

   Medical Supply Group LLC (“Global”), the Amended Complaint [ECF No. 21], in City of New

   York v. Global Medical Supply Group, LLC, et al., Case No. 9:20-CIV-81880-CANNON (“NYC

   v. Global”), on December 2, 2020, alleging ten claims against Global, including for Breach of

   Contract.



                                                   2
Case 9:20-cv-81880-AMC Document 60-1 Entered on FLSD Docket 04/07/2021 Page 3 of 3




            WHEREAS, NYC and Global consent to the issuance and entry of this Consent Judgment

   and Order and waive the right to appeal from or otherwise contest this Consent Judgment and

   Order.


            ACCORDINGLY, it is hereby ORDERED, ADJUDGED AND DECREED that:


      1. This Court has jurisdiction over the parties to this Consent Judgment and Order and the

            subject matter of this action and is empowered to provide the relief herein.


      2. Final Judgment is hereby entered in favor of NYC against Global on Claim I (Breach of

            Contract) of the Amended Complaint in the NYC v. Global action, in the amount of

            $1,859,068.94, which shall bear interest at the statutory rate.


      3. This Consent Judgment and Order constitutes a full, final and complete judicial

            resolution of the breach of contract claim brought by NYC against Global in the NYC v.

            Global action.


            DONE AND ORDERED in Chambers at Fort Pierce, Florida, this __ day of April, 2021.



                                                              ________________________________
                                                              AILEEN M. CANNON
                                                              UNITED STATES DISTRICT JUDGE




                                                      3
